Citation Nr: 1723763	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative changes, L5-S1 and surgical scar.

2.  Entitlement to a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, associated with service-connected lumbosacral strain with degenerative changes, L5-S1 and surgical scar (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to November 1986.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his substantive appeal filed in July 2012, the Veteran requested a videoconference hearing before the Board.  In an April 2017 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The issue of entitlement to a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, associated with service-connected lumbosacral strain with degenerative changes, L5-S1 and surgical scar, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the appeal period has the Veteran's lumbar spine disability been manifested by unfavorable ankylosis or equivalent functional impairment; incapacitating episodes of back pain requiring bed rest prescribed by a physician have not been shown; the Veteran's surgical scar is superficial, is not unstable or painful on examination and does not have an area of at least 144 square inches.






CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for lumbosacral strain with degenerative changes, L5-S1 and surgical scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 7800-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are  zero to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined ROM.  Note (5) provides that ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.

Alternatively, intervertebral disc syndrome (IVDS) can be rated under Diagnostic Code 5243 and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under this Formula, a 40 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


Turning to the evidence, the Veteran had been in receipt of a 40 percent rating for his service-connected lumbar spine disability since December 2000.  In August 2009, he applied for a temporary total rating due to lumbar fusion surgery performed on his back.  In a March 2010 rating decision, an evaluation of 100 percent was assigned effective June 29, 2009 based on surgical treatment necessitating convalescence.  Thereafter, a 40 percent evaluation was assigned from August 1, 2009. 

This continued rating was based on the results of a March 2010 VA examination.  At the examination, the Veteran indicated he could walk five yards at a time and then would stop and rest before continuing.  His symptoms included stiffness, decreased motion and moderate constant pain brought on by physical activity or stress.  He denied falls.  No incapacitation was noted within the past 12 months.  Functional impairment included difficulty with bending and lifting or any prolonged standing or walking.  The Veteran's posture was noted to be abnormal and he bent forward at the waist.  His walk was normal and steady with a lumbar support brace.  He was also using a cane, which he indicated helped to take the pressure off his back when he ambulates.  There was no radiation of pain, muscle spasm, tenderness, guarding or weakness.  Ankylosis was not present.  Range of motion testing revealed forward flexion to 60 degrees, extension to 15 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right rotation to 20 degrees and left rotation to 20 degrees.  There was no additional limitation of motion following repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Neurologic examination did not reveal lumbar sensory or motor deficit and IVDS was not present on examination.  A scar was noted from the lumbar fusion surgery measuring 9 cm by 0.1 cm.  The scar was linear, non-painful and superficial with no skin breakdown, inflammation, edema, keloid formation, disfigurement or limitation of motion or function.  

In private treatment records throughout 2010, the Veteran complained of chronic back pain.

An April 2012 lumbar spine x-ray showed incomplete fracture of one of the S-1 pedicle screws without significant change in the postoperative appearance at the L4-5 and L5-S1 levels.  There was no evidence of fracture, subluxation, aggressive osseous lesion, soft tissue swelling or other significant lesion.

In his July 2012 Form 9, the Veteran disagreed with the assignment of the 40 percent rating indicating he had undergone physical therapy for the low back condition and having been incapacitated twice, both for a period of 10 days, just during the past year.  He indicated taking pain medications and that he very often had to walk with the use of a cane and had very little flexion of his low back.

Based on these statements, the Veteran underwent another VA examination in  November 2012.  The Veteran did not report flare-ups.  Forward flexion was to 85 degrees with objective evidence of painful motion beginning at 80 degrees.  Extension was to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  Right lateral flexion, left lateral flexion, right lateral rotation and left lateral rotation were to 25 degrees with objective evidence of painful motion beginning at 25 degrees.  Range of motion was not additionally limited after repetitive motion or any additional functional loss and/or functional impairment of the back.  Muscle spasm and guarding was denied.  Radiculopathy and other neurologic abnormalities were not identified.  IVDS and ankylosis were not present.  An 11 cm x 0.2 cm scar was noted, but was not painful and/or unstable.  The Veteran's posture and gait were noted to be normal.

VA treatment records showed continuing complaints of chronic low back pain.

Following a claim for a total disability rating based on individual unemployability (TDIU), the Veteran underwent another VA examination of his back in August 2016.  The examiner noted that the Veteran was status post lumbar spinal fusion with a residual linear scar measuring 0.5 cm x 13 cm.  He diagnosed IVDS and indicated it most likely represented a new and separate diagnosis.  The Veteran reported flare-ups of the back described as daily low back pain requiring hydrocodone on a daily basis.  He indicated pain radiating down the right leg to the right ankle.  He indicated limitation in his ability to bend and lift.  Range of motion was noted to be normal.  Pain was noted on rest/non-movement.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain of the joint or associated soft tissue of the low back.  No additional loss of function or range of motion occurred after three repetitions.  The examiner estimated that pain, fatigue and lack of endurance limited functional ability with repeated use over a period of time.  Forward flexion would be to 42 degrees, extension would be to 12 degrees, right lateral flexion would be to 11 degrees, left lateral flexion would be to 12 degrees, right lateral rotation would be to 16 degrees and left lateral rotation would be to 14 degrees.  The examiner estimated this would also be true during a flare-up.  Muscle spasm and guarding were denied.  The Veteran was noted to have symptoms due to radiculopathy in the right lower extremity, to include constant mild pain and intermittent sharp pain radiating down the right leg to the level of the right ankle.  The examiner noted involvement of the sciatic nerve on the right and the severity of radiculopathy was noted to be moderate.  There was no indication of ankylosis.  Urinary urgency and incontinence, as will be discussed in the remand, was noted as the only other neurologic abnormality or finding related to the Veteran's low back condition.  IVDS was identified; however, the examiner indicated the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  It was noted that the functional impact of the condition was limited ability to bend, squat, climb, run and lift due to low back pain.

To warrant a rating higher than 40 percent under the General Rating Formula for Disease and Injuries of the Spine, the Veteran's lumbar spine disability must manifest in unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.   As noted, unfavorable ankylosis is a condition in which the cervical, lumbosacral or entire spine is fixed in flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5235-5242, Note (2).  In this case, the treatment records and examination reports do not indicate the presence of ankylosis in the Veteran's spine at any point and he has not alleged that he has ankylosis or that his back is fixed in flexion or extension.  Therefore, a rating higher than 40 percent is not warranted under the General Rating Formula.

In addition, the medical and other evidence of record does not suggest that any loss of function caused by pain or other factors amount to immobility of the lumbar spine.  Thus, there is no basis on which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45, or under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A rating higher than 40 percent under the Formula for Rating Intervertebral Disc Syndrome requires evidence demonstrating that the Veteran's disability manifested in incapacitating episodes lasting a total of at least six weeks in a 12 month span. Although the Veteran indicated two incapacitating periods of 10 days, the evidence, to include medical records and lay statements, do not demonstrate that the Veteran's lumbar spine disability required bed rest prescribed by a physician.  Therefore a rating higher than 40 percent is not warranted under the Formula for Rating Intervertebral Disc Syndrome.

As noted, in rating spine disabilities, consideration must also be given to whether any objective neurologic abnormalities associated with the spine disability exist, and if so, whether separate ratings under an appropriate diagnostic code are warranted.  Notably, a separate rating for radiculopathy of the right leg was awarded in a November 2016 rating decision.  The Veteran is currently assigned a 20 percent rating for moderate impairment as demonstrated at the August 2016 VA examination.   The question of entitlement to a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, will be addressed in the Remand portion of this decision below.

The Board has also considered whether a compensable evaluation for the residual surgical scar is warranted.  A noncompensable evaluation is assigned unless there are one or two scars and are unstable or painful, unless there are burn scars due to other causes not of the head, face, or neck that are superficial or nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater, or unless there are burn scars or scars due to other causes not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (29 sq. cm) but less than 12 square inches (77 sq. cm).  Here, evidence regarding the scar throughout the appeal period indicates that it is superficial, is not unstable or painful on examination and does not have an area of at least 144 square inches.  As such, a separate compensable rating for the associated scar is not warranted.

Overall, there exists no basis under the schedular criteria for an increased rating in excess of 40 percent for the service-connected low back condition, and the claim for a higher rating must be denied.  38 C.F.R. §§ 4.3, 4.7.

As noted, the Veteran submitted a claim for a TDIU.  The claim was granted in a November 2016 rating decision.  As such, further discussion regarding a TDIU is not necessary.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative changes, L5-S1 and surgical scar is denied.

REMAND

The issue of entitlement to a separate rating for bladder impairment as associated with the Veteran's service-connected lumbar spine disability has been reasonably raised by the record.  See August 15, 2016 Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ).  

Pursuant to Note (1) under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including bowel or bladder impairment, are to be evaluated, separately, under an appropriate diagnostic code.  Here, at the August 2016 VA examination, the examiner indicated the Veteran had urinary urgency and incontinence related to his service-connected back condition.  

As stated in the Note to Section X of the Thoracolumbar Spine DBQ (Updated June 2, 2015), if there are neurological abnormalities other than radiculopathy, also complete the appropriate DBQ for each condition identified.  The Board finds it appropriate to remand this issue for a VA examination to determine the nature and severity of the Veteran's urinary urgency and incontinence.  Following such examination, the AOJ should consider whether a separate rating is warranted pursuant to VA regulations.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and severity of his bladder impairment, diagnosed as urinary urgency and incontinence. 

The claims folder must be made available to and be reviewed by the examiner.  The examiner should conduct the appropriate examination, to include completion of the appropriate DBQ for urinary incontinence.

All findings should be reported in detail and a complete rationale should be provided for all opinions offered.

3.  Following completion of the above development, the AOJ should adjudicate the claim for entitlement to a separate rating for bladder impairment, diagnosed as urinary urgency and incontinence, as due to the Veteran's service-connected lumbar spine disability.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


